Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “geotextile” in claims 1-10 is used by the claim to mean “a textile made from vegetable fibers,” while the accepted meaning is “a fabric used for civil engineering, such as an asphalt overlay fabric, drainage fabric, erosion control fabric or geomembrane.” The term is indefinite because the specification does not clearly redefine the term.
Also, claim 1 has been amended to recite “a first layer of geotextile material”.  Claim 5, recites “wherein the geotextile material is made of non-woven natural fibers”, however, claim 6, recites “wherein the first layer comprises fragments of technical synthetic fibers”.  It is not clear whether “the geotextile material” of claim 5 and “the first layer” of clam 6 are both referring to the same thing, (a first layer of geotextile material), and if so, why different terms are used to refer to the same thing.    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/025782.  
As to claims 1, 4, 5, 8, 9, WO ‘782 discloses a method of making a composite component comprising the steps of providing a geotextile formed from natural fiber such as hemp, jute, bamboo, coco, sisal or flax in any known textile form including nonwovens, wovens, knits, braids, and unidirectional and multidirectional laid fabrics, (see page 2, lines 17-25), coating the geotextile with a resin which may be biodegradable, (see page 2, lines 1-3, page 3, line 34 – page 5, line 29), providing another layer of fibers having a higher rigidity than that of the geotextile layer, (see examples wherein layers of carbon fiber fabrics, (carbon woven fabrics), are layered with the geotextile and also impregnated with a resin which may be biodegradable, (see examples) and/or the disclosure of employing some layers of geotextile, (vegetable fibers) as unidirectional laid layers and other layers as woven layers, (see examples, page 10).  Woven 
WO ‘782 differs from the claimed invention in that it does not clearly teach placing the geotextile in the mold and then coating and applying the other layers.  However, since the selection of any order of performing process steps is obvious in the absence of new or unexpected results, it would have been obvious to have selected any order for performing the steps of coating the geotextile and adding the other layers, with the expectation that whether the coating was performed first or after placing in the mold, the final product would be the same.
As to claim 2, the structure may be positioned in a mold and pressed, which is equivalent to stamping the upper surface.  See page 9 , line 16 – page 10, line 7.

As to claims 6 and 7, the geotextile can include carbon fibers mixed with the vegetable fibers.  See page 3, lines 9-16.  
As to claim 10, WO ‘782 discloses surfboards, (which is equated with the claimed watercraft) formed from the composite component.  See page 8, lies 16-29.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘782 as applied to claims above, and further in view of Rasmussen et al, U.S. Patent Application Publication No. 2011/0229698.
WO ‘782 does not clearly teach employing additional layers to form ribs which form a part of the composite material.
However, at paragraph 0069, Rasmussen teaches that in forming a molded resin composite, that ribs can be formed by either using a ribbed mold or building up certain portions of the structure with additional layers or strips in particular regions.
Therefore, it would have been obvious to have added the step of providing the ribs as taught by Rasmussen to the invention of WO ‘782 in order to form a structure having a particular shape.
Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive. 
With regard to the 112(b) rejections, Applicant argues that the instant specification does not limit the geotextile to a fabric made from vegetable fibers.  However, this argument does not address the rejection which states that a geotextile is a term of art, which refers to fabrics for use in civil engineering, and that the term geotextile is not known in the art as a synonym for or as meaning a permeable fabric per se, which is much broader than a geotextile.  Therefore, the rejection is maintained.
Applicant’s amendments have overcome the other 112(b) rejections as set forth in the previous action, however, a new rejection is set forth above in view of the amended claims.
With regard to the art rejection, Applicant argues that WO ‘782 does not coating the fabric layer.  However, see page 5, line 29 – page 6, line 27, which discloses treating the vegetable fibers layer with the polymer resin in the form of a solution or colloidal suspension.  This equates with the coating step.  No precise means or method for coating is set forth, and 
Applicant argues that treating or coating the fibrous material outside of the mold will prevent the material from taking on the shape of the mold.  However, as long as the material is not cured or hardened outside of the mold, or as long as a thermoplastic material is used as the resin portion, the material will still be moldable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789